Citation Nr: 0011549	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  An unappealed RO decision in June 1996 denied the 
veteran's claim of service connection for PTSD.

2.  The evidence received since the RO's June 1996 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's June 1996 decision denying the appellant's claim for 
PTSD, and the claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in November 1997, 
the RO adjudicated this claim under the then-in-effect 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the Colvin standard.  The Board has examined the 
question of whether due process requires that the case be 
remanded in order to have the RO consider the new criteria, 
and to provide the veteran with notice of its intention to 
rely on the change in law and the opportunity to respond to 
it.

The Board finds that a remand is not required.  A review of 
the statement of the case, dated in June 1998, shows that the 
veteran was provided with notice of 38 C.F.R. § 3.156.  In 
addition, a review of the supplemental statement of the case, 
dated in December 1998, shows that the RO considered the 
veteran's claim of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD under the pertinent "change in law" (the 
RO applied the criteria as set forth in 38 C.F.R. § 3.156 as 
dictated in Hodge).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board has determined that the veteran 
has not been prejudiced by its adjudication of his claim, and 
that a remand in not required to have the RO consider the new 
criteria.

In August 1993, the veteran raised the issue of entitlement 
to service connection for PTSD.  In May 1995, the RO denied 
the claim on the basis that there was no verification of the 
alleged non-combat stressors.  In June 1996, the veteran 
submitted a copy of a favorable Social Security 
Administration (SSA) disability determination decision, dated 
in April 1995, but the RO continued the denial of service 
connection for PTSD, on the basis that the SSA decision did 
not provide any verification of alleged stressors.  The 
veteran did not disagree with or appeal these rating 
decisions, and they became final.  

A claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  In this case, 
additional evidence was received in June 1996.  The evidence 
constituted an application to reopen the veteran's PTSD 
claim.  However, in an unappealed decision, dated in June 
1996, the RO determined that new and material evidence had 
not been received to reopen the veteran's claim for PTSD.   
The RO's denial became final.  38 U.S.C.A. § 7105(c).  

Subsequent to the RO's June 1996 decision, the veteran again 
submitted additional evidence, including the report of 
January 1997 to February 1994 VA hospitalization.  This 
evidence constituted an application to reopen the PTSD claim.  
In November 1997, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim.  
The veteran has appealed.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.   
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A.  
§ 5107(b) has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has  been received 
since the RO's June 1996 decision.

In this case, the evidence of record at the time of the RO's 
June 1996 decision included the service records, service 
medical records, post-service medical records, as well as an 
SSA administrative decision and a letter from the veteran's 
brother.  As before, the veteran argued that he had PTSD as a 
result of two stressors.  He related that one stressor was 
incurred during his duties as an Air Force plumber, while 
cleaning the drains at the Tan Son Nhut Airfield's hospital 
and morgue, he scooped human flesh out of a drain with his 
hands.  

The second stressor reported by the veteran is claimed to 
have occurred when, about two weeks prior to the end of his 
tour, he strangled, and may have killed, a female employee of 
a Saigon bar after she tried to lock him in the bar; shortly 
thereafter he was knocked unconscious by either an explosion 
or a blow to the head, resulting in treatment for a head 
wound at the hospital at Tan Son Nhut Airfield.  
  
The veteran's service records include his discharge (DD Form 
214).  It does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  The 
veteran's personnel record (AF-7), shows that he had received 
training as a plumber, and that he served in Vietnam as a 
plumber with the 377th CES (Construction Engineering 
Squadron) at Tan Son Nhut Airfield.  The veteran's service 
medical records include his separation examination report, 
dated in September 1971, which showed that his psyche was 
clinically evaluated as normal, and that he reported that he 
had been hit in the head in 1969 while engaged in a bar room 
brawl.  He further stated that he had not seen a doctor about 
this injury.  

The veteran's post-service medical records were remarkable 
for a VA examination report, dated in January 1972, which 
showed that he complained of left-sided head pain, which he 
reported had started soon after he was knocked unconscious 
with a beer bottle in Vietnam in 1970.  VA hospital, 
examination and outpatient treatment reports, dated between 
1994 and 1995, contained several diagnoses of PTSD, linked to 
his service.  Records from the SSA showed that in April 1995, 
the SSA determined that the veteran was disabled due to PTSD, 
depression and polysubstance abuse.  The SSA decision noted 
that the veteran claimed to have PTSD related to injuries 
sustained in a bombing in Vietnam.

In June 1996, the RO denied the veteran's claim.  A review of 
the RO's June 1996 decision reveals that the RO determined 
that new and material evidence had not been submitted since 
its final denial of his claim in 1995.  In particular, the 
only relevant evidence was a lay statement from the veteran's 
brother.  However, the RO determined that the brother's 
statement was not material to the issue of verification of a 
stressor, since the brother could relate only what the 
veteran told him about the occurrence of a stressor or 
incurrence of a head injury, despite the fact that he could 
see a bandage on the veteran's head.    

Evidence received since the RO's June 1996 decision includes 
additional service medical records, VA outpatient treatment 
records, dated between 1996 and 1997, two VA hospital 
reports, dated in February 1997 and July 1998, respectively, 
and written statements and testimony from the veteran.  This 
evidence was not of record at the time of the RO's June 1996 
decision, is not cumulative, and is "new" within the 
meaning of Elkins, supra.  The Board notes that a lay 
statement from the veteran's brother, received in June 1996, 
was of record at the time of the RO's June 1996 decision, and 
is therefore duplicative and not "new."  

Initially, the Board notes that some of the additional VA 
outpatient treatment reports received since that decision are 
related to treatment for a left knee condition, and are 
therefore not relevant to this claim.  The medical evidence 
shows that the veteran has received ongoing treatment for 
psychiatric symptoms, and that his diagnoses include PTSD, 
alcohol dependence, and mixed substance abuse.  To the extent 
that this evidence shows that the veteran has been diagnosed 
with PTSD which examiners have related to his service based 
on the veteran's reports of incurrence of stressors in 
service, however, this evidence is cumulative.  Similar 
evidence, i.e., medical diagnosis of PTSD based on stressors 
as reported by the veteran, was of record at the time of the 
RO's June 1996 decision, and this evidence is not probative 
to verify a stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  This evidence is therefore not material to the issue 
of a verified stressor.  

The RO's June 1996 decision was based on the lack of evidence 
of a verified stressor.  No evidence of combat had been 
submitted at that time.  None of the evidence received since 
the RO's June 1996 decision shows that the veteran 
participated in combat, nor does it show that any other 
claimed stressor actually occurred, nor does any of the 
additional evidence identify any individuals or available 
records through which verification of the stressors might be 
possible.  Under these circumstances, further development of 
the claim would be fruitless.

At his hearing, the veteran argued that he was treated for a 
head wound (stressor #2) at the 3d Field Hospital, Tan Son 
Nhut, shortly prior to the end of his tour of duty in 
Vietnam.  He requested that these records be located.  The 
Board notes that the RO had attempted to obtain such records 
in 1971 and 1972, without success.  In November 1998, the RO 
received additional service medical records which were not 
previously of record.  None of these service medical records 
showed treatment for a head wound.  Therefore, the Board 
finds that its duty to assist as to the claimed service 
medical records showing treatment for a head wound has been 
fulfilled.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  New and material evidence has not been received to 
reopen a claim for service connection for PTSD.  As such, the 
RO's June 1996 denial of the claim remains final.  
38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the RO's 
June 1996 denial of the claim consists of written and oral 
testimony from the veteran.  A review of the veteran's 
statements shows that it is essentially argued that he has 
PTSD as a result of the previously discussed stressors.  
However, his assertions were within the scope of arguments 
which were of record at the time of the RO's June 1996 
decision, and there is nothing in his statements which 
establishes his claimed stressors.  Therefore, as the veteran 
has not submitted material evidence showing that the claimed 
stressors actually occurred, or that he participated in 
combat, these statements are not new and material evidence, 
and are insufficient to reopen the claim.   

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  The Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for PTSD.  The RO's June 1996 denial of a request 
to reopen a claim of entitlement to service connection for 
PTSD remains final.  

Moreover, the Board notes that, even if the claim were 
reviewed as a new claim for which there was no previous final 
denial, the veteran has not submitted any evidence which 
serves to verify the alleged stressors or to identify any 
available means by which the stressors might be verified.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

